DETAILED ACTION
This is a non-final office action on the merits.  Claims 15-33 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 4/23/2021 is being considered by the examiner.
Non-English documents have been considered in as much as the translated portions and drawings provided (see MPEP 609).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
virtual shape acquisition unit, moving path acquisition unit, measured model acquisition unit, correction unit in claim 15,
generation unit in claim 21,
transfer unit in claim 25,
control apparatus in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 15, 19, 21, 23-24, 26, 27, 29, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-12, 13-15 of U.S. Patent No. 10,556,342. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-6, 9-12, 13-15 of U.S. Patent No. 10,556,342 contain all claim limitations of present claims 15, 27, 29, 33.

Claims 20, 25, 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-12, 13-15 of U.S. Patent No. 10,556,342 in view of Nagatsuka et al. (US 2006/0025890). 

Regarding claim 20, claims 1, 3-6, 9-12, 13-15 of U.S. Patent No. 10,556,342 do not teach, but Nagatsuka et al. teaches:
wherein the measured model acquisition unit is a visual sensor or a distance sensor (at least [0009]-[0062], claim 1 discuss “visual sensors”, in particular [0033] claim 1) for processing a work ([0004]-[0062])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Claims 1, 3-6, 9-12, 13-15 of U.S. Patent No. 10,556,342 wherein the measured model acquisition unit is a visual sensor or a distance sensor as taught by Nagatsuka et al. for processing a work.

Regarding claim 25, claims 1, 3-6, 9-12, 13-15 of U.S. Patent No. 10,556,342 do not teach, but Nagatsuka et al. teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Claims 1, 3-6, 9-12, 13-15 of U.S. Patent No. 10,556,342 with transfer unit configured to transfer corrected data related to the moving path to a robot system as taught by Nagatsuka et al. for processing a work.

Regarding claim 28, claims 1, 3-6, 9-12, 13-15 of U.S. Patent No. 10,556,342 teach:
the robot system according to claim 27;
Claims 1, 3-6, 9-12, 13-15 of U.S. Patent No. 10,556,342 do not teach, but Nagatsuka et al. teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Claims 1, 3-6, 9-12, 13-15 of U.S. Patent No. 10,556,342 wherein an article is manufactured by operating a work using the robot system as taught by Nagatsuka et al. for processing a work.

Allowable Subject Matter
Claims 16-18, 21-22, 30-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664